Citation Nr: 0949048	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of the right auricle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran had verified active service from March 1945 to 
December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In that decision, in pertinent part, the RO 
denied entitlement to compensation under 38 U.S.C. § 1151 for 
loss of the right auricle.  The Veteran's disagreement with 
that decision led to this appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  There is no competent evidence that VA failed to timely 
diagnose and properly treat squamous cell carcinoma of the 
right auricle; the loss of the right auricle is not 
attributable to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, nor was it an event not reasonably foreseeable.  

2.  The evidence does not show, and the Veteran does not 
allege, that VA treated him without his informed consent.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for loss of the right auricle 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159, the VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

In this case, in a letter dated in February 2005, the RO 
outlined what the evidence must show to support his claim 
compensation under 38 U.S.C.A. § 1151, and the RO outlined 
what evidence VA would obtain and what information and 
evidence the Veteran should provide.  The RO explained that 
VA is responsible for getting relevant records from Federal 
agencies and that on his behalf VA would make reasonable 
efforts to obtain other records for which he provided 
appropriate release authorization.  The RO emphasized to the 
Veteran that it is his responsibility to make sure VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

In addition, in an April 2006 letter the RO discussed the 
assignment of disability ratings and effective dates.  The 
letter explained that depending on the disability involved, 
VA would assign a rating from 0 percent to as much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The letter outlined examples of 
evidence the Veteran should identify or provide and 
reiterated that VA would get any federal records the Veteran 
told VA about and that while he was responsible for getting 
any private records he identified, VA would try to help him 
if he requested assistance.  The letter also described the 
kind of evidence considered in determining an effective date 
and provided examples of the evidence the Veteran should 
identify or provide.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the Veteran in 
April 2006.  Although this was after the initial adjudication 
of the claim, the RO subsequently reconsidered the claim and 
issued the statement of the case in September 2006, thereby 
curing any deficiency in the timing of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. at 376-77 (the issuance 
of a fully compliant notice followed by readjudication of the 
claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The Board therefore finds that no further notice to 
the Veteran is required, and neither the Veteran nor his 
representative has argued otherwise.  

As to the duty to assist, the RO has obtained VA medical 
records for the Veteran and has obtained VA medical opinions 
concerning his claim.  The RO attempted to obtain medical 
records from private health care providers identified by the 
Veteran, but those health care providers replied they had no 
records pertaining to the Veteran.  In June 2005, the RO 
notified the Veteran of the responses and told him that he 
should contact these medical sources and request they send a 
copy of their reports to VA.  The RO emphasized to the 
Veteran that it was his responsibility to make sure the 
reports were furnished.  The Veteran did not supply any 
private medical records or otherwise respond to the notice.  
The Veteran has not indicated that he has or knows of 
additional evidence pertaining to his claim.  In addition, in 
September 2009, the Board obtained a VA medical opinion 
pursuant to the provisions of 38 C.F.R. § 20.901 and provided 
the Veteran notice of its action, a copy of the medical 
opinion, and an opportunity to respond, including the 
submission of relevant evidence or argument, in accordance 
with 38 C.F.R. § 20.903.  The Veteran's representative 
submitted argument to the Board in December 2009.  

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  Therefore, the Board will proceed to the 
merits of the Veteran's appeal.  

Legal criteria

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such disability were service-connected.  A 
disability is considered a qualifying additional disability 
if it was not the result of the Veteran's willful misconduct 
and (1) the disability was caused by hospital care, medical 
or surgical treatment, or examination furnished the Veteran 
under any law administered by VA, and (2) the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that the Veteran received care, treatment, or 
examination and that he has an additional disability or died 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused his additional disability or death; and (i) that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of section 17.32 of this 
chapter.  Minor deviations from the requirements of 
section 17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
section 17.32(b) of this chapter, as in emergency situations.  
Id.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).  

Background and analysis

VA medical records show that on February 2, 2004, the Veteran 
underwent an excision of the right auricle due to squamous 
cell carcinoma at the Togus VA Medical Center (VAMC).  The 
Veteran argues that if VA had diagnosed the cancer sooner 
than it did, the problem with his ear would not have been so 
severe and he would not have lost the entire ear.  He asserts 
there was delay in diagnosis and treatment of the carcinoma 
by the VAMC in Boston, Massachusetts, and in Togus, Maine, 
and that the delay led to additional disability, to include 
excision of the right auricle.  He points out that in 
August 2003, he was found to have a large mass on the right 
side of his face, in the area of the parotid gland and says 
he was told that the condition was not cancer and not to 
worry about it.  He asserts that four months passed before a 
follow-up and biopsy done at the Boston VAMC found squamous 
cell carcinoma.  He further states that treatment was delayed 
based on his not being notified of the condition until 
"months" after the December 1, 2003, biopsy and VA's 
inability to find the biopsy report until January 2004.  He 
argues that VA agrees he was lost to follow-up by VA and this 
was not due to fault on his part.  

VA medical records show that in early August 2003, the 
Veteran was seen at the Togus VAMC with complaints of 
swelling on the right side of his face that had begun seven 
to ten days earlier.  Examination of the right side of the 
face revealed a large, firm, 7-centimeter (cm.) mass in the 
area of the parotid gland.  There was a palpable nodule in 
the left lobe of the thyroid.  The assessment was parotiditis 
versus parotid tumor and thyroid nodule.  It was noted that 
wet reading of a CT (computed tomography) study showed:  (1) 
a large heterogenous mass in the region of the right parotid 
gland; abscess versus soft tissue tumor could not be 
excluded; (2) large and heterogenous left thyroid lobe; and 
(3) nodule disease could not be adequately be assessed due to 
lack of contrast.  A 10-day course of antibiotics was 
prescribed.  The plan was for a consultation at the Boston 
VAMC as soon as possible.  This was scheduled for 
August 28, 2003.  

At the August 28, 2003, Boston VAMC visit to the 
otolaryngology/surgery clinic, examination of the neck 
revealed no parotid enlargement.  The physician noted that on 
the left lower thyroid lobe there was a palpable nodule that 
was approximately 3-cm. and mobile.  On examination of the 
ears, the physician noted cerumen.  The impression after 
examination was (1) left thyroid nodule and (2) right-sided 
parotitis resolved.  At a follow-up visit at the Boston VAMC 
in September 2003, examination of the right cheek showed 
generalized swelling.  There was no tenderness, and no mass 
could be delineated; the physician said there was 
questionable resolving parotitis.  On examination of the 
neck, there was a left thyroid nodule, approximately 3-cm. 
and mobile.  The plan included a needle ultrasound-guided 
biopsy of the thyroid nodule at the Togus VAMC.  The 
physician said the Veteran could be followed at Jamaica Plain 
(Boston VAMC) for resolving parotitis in two months.  

The Veteran was seen in urgent care at the Togus VAMC in late 
October 2003.  Triage noted a large mass near the right 
parotid gland.  The Veteran said he had been seen twice for 
this at the Boston VAMC but they had not done anything.  He 
said the mass did get smaller after antibiotics, but about a 
week before this visit, it had become large again, and he was 
having a difficult time opening his mouth.  It was also noted 
that the Veteran had been seen at the Lewiston VA clinic 
earlier that day where he had a biopsy of his thyroid.  On 
examination, the right side of the face was edematous with a 
4-cm. tender mass.  The impression was parotiditis.  Levaquin 
was prescribed for 10 days.  

At his follow-up visit to the Boston VAMC on 
December 1, 2003, for right parotitis and left thyroid 
nodule, the Veteran reported he had had difficulty opening 
his mouth due to fullness, right jaw, which had returned in 
the past week.  The Veteran reported the left thyroid nodule 
had been biopsied in Maine about two to three weeks ago and 
he did not know the results.  The physician noted a 2-cm. 
nontender, ulcerated mass, right pinna.  Punch biopsies were 
taken at margin.  The physician also noted a 3 by 4-cm. right 
nontender parotid mass with no overlying cellulitis.  The 7th 
cranial nerve was intact, bilaterally.  Clear saliva was 
expressed from the right parotid duct.  The neck was 
negative, and the physician said no clear left thyroid mass 
was palpated.  The assessment was right pinna mass, likely 
neoplastic, with ipsilateral parotid lesion.  The physician 
said the Veteran needed an MRI (magnetic resonance imaging) 
study of the parotid and neck and noted the Veteran requested 
this be done in Maine.  The plan was follow-up in two weeks 
to review pathology and MRI.  In an addendum dated 
December 4, 2004, the physician noted that a fax report of 
the left thyroid core biopsy done in Central Maine Medical 
Center was consistent with benign multinodular goiter.  

The Veteran was seen at the VA Rumford Clinic on 
December 11, 2003, asking to have his ear checked.  A nurse 
who examined the Veteran noted the top of the right ear had a 
marble-sized necrotic looking, weeping lesion.  The Veteran 
stated it had been biopsied in Jamaica Plains.  He said it 
hurt when he tried to lie on that side.  The nurse also noted 
the right side of the face was swollen and that the Veteran 
stated he was given antibiotics a month or so ago at Togus, 
and it had not completely gone away.  The nurse stated she 
could not find any biopsy report.  On the same date, a VA 
physician conducted a brief evaluation in the nursing office.  
The physician noted there was a chronic lesion, superior ear 
helix, recent biopsy, path not available, no cellulitic 
change and right parotid swelling with Veteran's complaints 
of trismus, which had improved on antibiotics, but had slowly 
recurred.  The physician said the ear lesion was large with 
rolled borders and central ulceration.  She said parotid 
swelling by CT report was improved.  She prescribed an 
antibiotic for parotitis.  The physician said she could not 
rule out malignancy, and the plan was to follow up with 
primary care provider upon her return.  

The Veteran returned to the VA Rumford Clinic on 
January 9, 2004, for follow-up.  It was noted the Veteran had 
been seen at the Boston VAMC for parotid lesion and for 
biopsy of the lesion on his ear.  The examiner said she had 
had some difficulty retrieving the remote data but had been 
able to pull up the December pathology report, which showed 
invasive squamous cell carcinoma of the right pinna.  The 
Veteran reported that he was supposed to go back to the 
Boston VAMC the past Monday, but he had cancelled the 
appointment.  He said he felt they were not doing anything 
for him, this had been going on since August, and he was 
getting fed up with traveling down there.  He said he also 
had not been informed of his biopsy results or his CT scan 
results.  The examiner noted that she telephoned the Togus 
VAMC and had the Veteran fit in for a surgery clinic 
appointment on January 12, 2004.  On examination of the right 
pinna there was a large, 2 to 3-cm. diameter necrotic lesion.  
The examiner said the right parotid area was still mildly 
edematous, but improved.  

The Veteran was seen in the surgery clinic at the Togus VAMC 
on January 12, 2004, and the physician noted a large mass on 
the right pinna with biopsy in Boston having shown squamous 
cell cancer.  The physician referred the Veteran for a Togus 
VAMC ear, nose, and throat (ENT) consultation, which took 
place on January 20, 2004.  

In a January 16, 2004, Boston VAMC ENT addendum, it was noted 
that the Veteran had been scheduled to come to the ENT clinic 
on January 5, 2004, but did not show up.  It was noted the 
Veteran had a right auricular squamous cell carcinoma and 
right parotid mass and required surgery.  The nurse 
practitioner who prepared the note stated that the Veteran 
was called and a message was left on his answering machine, 
the Veteran never returned the call, and the nurse 
practitioner said she would continue to pursue.  

At the January 20, 2004, VA ENT consultation at Togus, the 
physician noted the Veteran had a large squamous cell 
carcinoma of the right auricle and that the diagnosis was 
made at the Boston VAMC about December 1.  The physician 
noted the Veteran was lost to follow-up for a while and was 
finally referred here.  The physician said that on 
examination the Veteran had a large squamous cell carcinoma 
of the right auricle.  It had an ulcerated area that measured 
4-cm. in diameter with piling up of the edges.  The lower 
pinna was not involved.  The plan was removal of the right 
auricle.  The physician said he might be able to save the 
pinna.  The plan was to schedule this as soon as possible, 
probably February 2, 2004.  

The Veteran underwent a pre-operative VA physical examination 
at Togus on January 20, 2004.  The physician noted that the 
Veteran had had a lesion on the right auricle, which had been 
biopsied at the Boston VAMC approximately two months ago.  
The physician noted the findings were positive for an 
invasive squamous cell carcinoma.  He further noted there was 
difficulty obtaining the pathology report and the Veteran was 
lost to follow-up.  The physician noted the Veteran now had a 
much larger lesion than was described two months earlier and 
that it required removal.  On examination, there was a large, 
4-cm. necrotic lesion involving the right auricle, including 
the post-ear portion of the auricle.  It extended to within 1 
cm. of the post-auricular groove.  It did not involve the 
pinna.  There was necrotic old blood in the center of the 
ulcer, and there was piling up of additional tissue or 
rollover of additional tissue on the edges.  The impression 
was squamous cell carcinoma of the right auricle.  The 
physician said this would require an excision of the entire 
auricle, unless he could save a portion of the lobule 
inferiorly.  The physician noted that the Veteran understood 
that the Coumadin, which he was taking for cardiac 
irregularities, would have to be discontinued about a week 
before the surgery.  

The record includes the Togus VAMC operation report showing 
the Veteran underwent excision of the right auricle on 
February 2, 2004.  He was hospitalized for two days.  At a 
post-operative follow-up visit to the Togus VAMC surgery 
clinic in February 2004, it was noted that the pathology was 
invasive moderately well differentiated squamous cell 
carcinoma with the margins free of the tumor.  Two days 
later, when he was seen at the VA Rumford clinic in 
February 2004, the Veteran reported he was recovering well 
from the recent surgery due to squamous cell cancer of the 
right ear.  The Veteran noted there was a long delay between 
his original appointment in Boston for his symptoms and the 
eventual surgery.  He said he was a little upset about this, 
saying he was told at Togus originally that it wasn't a 
cancer and not to worry about it, which was when he had the 
parotid/jaw problems.  He said he had a biopsy later in 
Boston, but he was never informed of the results.  At a 
follow-up visit to the Togus VAMC ENT surgery clinic in mid-
February 2004, the physician noted a small, 3-mm., defect in 
the incision line that was healing by secondary intention.  
No treatment was required.  

At a visit to the VA Rumford clinic in March 2004 the Veteran 
reported increased swelling of the right side of his face for 
the past week.  He said it was a little hard to open his 
mouth.  He stated that antibiotics had helped in the past and 
this had occurred three to four times over the past year.  On 
examination, the right cheek was swollen, with no erythema.  
There was slight pain on palpation of the area.  The Veteran 
was unable to open his mouth well.  The physician's assistant 
noted that a CT scan in December 2003 had demonstrated a 
resolving parotid mass.  The assessment was right infected 
parotid gland.  A 10-day course of Agumentin was prescribed.  
It was noted the Veteran had an upcoming appointment in two 
days with the ENT surgeon at Togus VAMC, and the Veteran was 
to discuss this problem with him as to the question of 
whether it was related to skin cancer.  

The Veteran was seen by the surgeon at the Togus VAMC clinic 
in March 2004.  The physician noted that the Veteran was now 
well healed from the removal of the right auricle and said 
that at the time of his last visit there was no swelling of 
the right parotid.  The physician noted he had received a 
note from a physician at the Boston VAMC reporting the 
Veteran had been treated there for a parotitis and noting the 
original biopsy of the ear had been performed there.  The 
Togus ENT surgeon noted the history of the return of swelling 
in the right parotid along with some trismus in the past week 
and the start of antibiotics two days ago.  On examination, 
the ear incision was well healed.  The canal was collapsed.  
There was a firm swelling of the right parotid at least 6 cm. 
in diameter.  The Veteran could open his mouth only one cm.  
The impression was rule out metastatic tumor to the right 
parotid.  The plan was to arrange an MRI study of the area.  
In a note dated in early April 2004, it was noted that wet 
reading of an MRI of the neck had read as:  enlarged masseter 
and buccinator muscles on the right, no mass or 
lymphadenopathy, posterior right mandibular tooth with 
periapical enhancement, question of infection or muscle; 
normal parotid glands; and enlarged left thyroid lobe.  

In an April 2004 note, a VA oncologist at the Togus VAMC 
noted that the Veteran had a history of squamous cell cancer 
of the right ear lobe removed in February 2004.  The history 
was that this swelling had started last spring and had been 
helped by antibiotics.  The physician said the MRI showed no 
evidence for recurrent tumor but did pick up activity in a 
posterior right mandibular tooth, which the physician said 
looked like an abscess.  He said the Veteran likely needed 
dental work and antibiotics.  The plan was no return to 
cancer clinic.  

In the report of a medical opinion dated in September 2005, a 
VA physician stated that he had reviewed the Veteran's claims 
folder and was responding to the question of whether it is at 
least as likely as not that the Veteran would have had only a 
portion of his right auricle removed rather than the entire 
right auricle if there had not been a delay in diagnosis and 
follow-up.  The physician stated the Veteran's history as 
having been seen at the Boston VA relative to a left thyroid 
nodule and a right-sided parotid swelling in late August 2003 
with a follow-up in late September 2003.  The physician said 
the Veteran was then seen at the Boston VAMC ENT clinic on 
December 1, 2003, at which time it was found that he had an 
ulcerated lesion of his right pinna, which was thought to be 
likely neoplastic.  Biopsies were taken at that visit.  The 
physician said squamous cell cancer was confirmed by punch 
biopsy, and the Veteran was scheduled for a follow-up at the 
Boston VA clinic on January 5, 2004.  The physician noted the 
Veteran failed to show for that follow-up and that this 
failure was described when the Veteran was seen on 
January 9, 2004.  The physician observed that an ENT consult 
was initiated at the Togus VAMC, and that consultation was on 
January 20, 2004, followed by excision of the right auricle 
on February 2, 2004.  

The reviewing physician said it was quite clear form the 
available evidence that the process worked well, and the 
surgical intervention was expeditiously performed.  He said 
the process would have been further hastened if the Veteran 
had not missed his follow-up ENT appointment at the Boston 
VA.  The physician said it appeared from all the available 
evidence that there was no significant delay in treatment on 
the part of VA.  The physician said the slight delay in 
definitive treatment for the squamous cell cancer of the 
right auricle was related to the Veteran's failure to appear 
for a follow-up ENT appointment on January 5, 2004.  

In an addendum report dated in May 2006, the same physician 
reiterated that the Veteran underwent excision of his right 
auricle on February 2, 2004.  The physician stated this was 
prompted by the finding of a suspicious lesion on the 
Veteran's right auricle on December 1, 2003.  The physician 
stated that loss of the right auricle was directly related to 
the needed surgical excision of the right auricle secondary 
to the squamous cell carcinoma.  The physician stated that 
the right auricle squamous cell carcinoma was diagnosed in a 
timely fashion and that there was no evidence that a lesion 
was present on his right auricle prior to the 
December 1, 2003, examination.  The physician said that the 
diagnosis was made on December 1, 2003, and that this was the 
first observation of a right auricular lesion.  The physician 
then observed that the Veteran underwent excision of the 
auricle on February 2, 2004.  The physician said VA did not 
fail to properly treat the squamous cell carcinoma of the 
right ear, and he said it was properly treated.  He further 
said that VA did not fail to exercise the degree of care that 
would be expected of a reasonable health care provider.  The 
physician also said the problem was promptly treated.  He 
said he found no evidence that the Veteran's hospital care 
and surgical treatment were done without the Veteran's 
informed consent.  

In response to a request from the Board, the case was 
reviewed in September 2009 by a VA physician who is Chief of 
the Division of Otolaryngology, Head and Neck Surgery, at a 
VA Medical Center not involved in the Veteran's care.  The 
physician stated that it was clear that the swelling on the 
right side of the Veteran's face, in the area of the parotid 
gland, detected in August 2003, was not early evidence of the 
cutaneous malignancy that was later diagnosed.  He stated 
that from the documented history, physical examination notes, 
and initial CT that this "mass" was related to parotitis.  
The physician observed that no cutaneous lesions were noted 
at the initial visit and the parotid "mass" was correctly 
evaluated and followed.  

The VA physician further stated that the pinna lesion was not 
noticed until early December 2003 when it was identified and 
biopsied.  The physician said the lesion was large even at 
this initial time of presentation and diagnosis and it seemed 
that the surgical procedure done in early February 2004 was 
likely the same procedure that would have needed to be done 
even in December.  The physician noted that additionally an 
MRI was recommended to the Veteran at that time to assure 
that the parotid "mass" was not related to the cutaneous 
lesion.  The physician observed that the Veteran said he 
would work with his primary care physician to arrange this 
closer to home and that he was appropriately set up for 
follow-up in the ENT clinic in Boston.  The physician further 
noted that when the Veteran was seen at VAMC Togus on 
December 11, 2003, the physician could not bring up the 
pathology report and that it was unclear why that was.  The 
reviewing physician observed that nonetheless, the Veteran 
missed his January 5, 2004, appointment in Boston apparently 
because "he feels they weren't doing anything for him."  
The reviewing physician noted that the primary physician in 
Togus told the Veteran the biopsy result on January 9, 2004, 
and helped to arrange follow-up.  The physician noted that 
the follow-up and surgery were appropriately arranged within 
one month, and within two months of initially noting the 
lesion, which the reviewing physician said was within an 
acceptable timeframe for a cutaneous malignancy.  

The reviewing physician reiterated that the initial 
complaints in August 2003 were consistent with parotitis and 
were not related to the Veteran's subsequent development of a 
cutaneous auricular malignancy.  He stated the pinna squamous 
cell carcinoma was appropriately biopsied and resected within 
an appropriate timeframe.  

The Veteran contends that VA failed to timely diagnose and 
properly treat his squamous cell carcinoma of the right 
auricle and in effect argues this resulted in a progression 
of the cancer that required excision of the entire right 
auricle constituting qualifying additional disability under 
38 U.S.C.A. § 1151.  He has two parts to his argument.  One 
part is that the mass on the right side of his face, in the 
area of the parotid gland, which was detected in August 2003, 
was the first manifestation of squamous cell carcinoma and 
that there was a delay of four months before a follow-up was 
done and the biopsy found squamous cell carcinoma.  In 
conjunction with this, the Veteran's representative argues 
that the VA physician who provided the September 2009 opinion 
failed to properly consider standard medical practice related 
to evaluation of a patient with a suspected parotid gland 
malignancy.  The other part of the Veteran's argument is that 
treatment of his squamous cell carcinoma was delayed, in 
effect constituting failure to properly treat the cancer, and 
he says this is based on his not being notified of the 
condition until "months" after the December 1, 2003, biopsy 
and VA's inability to find the biopsy report until 
January 2004.  He argues he was lost to follow-up by VA and 
this was not due to fault on his part.  

Compensation may not be awarded under 38 U.S.C.A. § 1151 
unless the Veteran has a qualifying additional disability 
that was caused by VA hospital care, medical or surgical 
treatment, or examination by VA.  As to the causation 
requirement, hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  Thus, if the evidence does not show that VA 
failed to timely diagnose and properly treat the disease or 
injury, the claim must fail.  

In this case, the Veteran has additional disability as he had 
to undergo removal of the right auricle due to squamous cell 
carcinoma.  The Veteran contends VA failed to timely diagnose 
his condition and argues that the mass on the right side of 
his face, in the area of the parotid gland, was the first 
manifestation of squamous cell carcinoma and should have been 
recognized as such.  This contention is not supported by the 
medical evidence of record.  Although VA medical records show 
the initial assessment regarding the mass was parotiditis 
versus parotid tumor in early August 2003, the Veteran was 
successfully treated with antibiotics at that time, and there 
was no parotid enlargement when he was seen in late 
August 2003.  Also, in October 2003 and in December 2003, the 
assessment was right parotitis, again treated with 
antibiotics.  In March 2004, in the month after surgery for 
squamous cell carcinoma of the right pinna, there was noted 
to be a firm parotid, and the impression at that time was 
rule out metastatic tumor to the right parotid, and an MRI 
study of the area was planned.  Wet reading of the MRI in 
April 2004 showed no mass or lymphadenopathy and normal 
parotid glands; there were enlarged masseter and buccinator 
muscles on the right with a question of dental infection.  A 
VA oncologist said the MRI showed no evidence for recurrent 
tumor; he said the MRI picked up activity suggesting abscess 
of a posterior right mandibular tooth.  

Based on the foregoing, the medical record shows no diagnosis 
of squamous cell carcinoma involving the right parotid at any 
time.  Further, the VA physician who reviewed the entire 
record in September 2009 stated specifically that it was 
clear that the swelling on the right side of the Veteran's 
face, detected in August 2003, was not early evidence of the 
cutaneous malignancy that was later diagnosed.  He stated 
that from the documented history, physical examination notes, 
and initial CT that this "mass" was related to parotitis 
and not related to the Veteran's subsequent development of a 
cutaneous auricular malignancy.  

The Veteran's remaining argument is that he was not notified 
of the diagnosis of squamous cell carcinoma until "months" 
after the December 1, 2003, biopsy and VA's inability to find 
the biopsy report until January 2004 delayed treatment, the 
result of which he contends, was additional disability, to 
include the excision of the right auricle.  Both physicians 
who reviewed the record determined that the squamous cell 
carcinoma was promptly and properly treated with excision of 
the right auricle in February 2004 concluding, in essence, 
that VA had exercised the degree of care that would be 
expected of a reasonable health care provider and that the 
Veteran had not suffered any additional disability 
attributable to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA or an event not reasonably foreseeable.  

Both physicians pointed out that the first evidence of the 
lesion on the right ear was at the December 1, 2003, visit.  
The VA physician who reviewed the record in September 2009 
specifically observed that the lesion on the right pinna was 
large even at the initial time of presentation and said it 
seemed that the surgical procedure done in early 
February 2004 was likely the same procedure that would have 
been needed to be done even in December.  He acknowledged 
that the pathology report was not available to the health 
care providers who saw the Veteran at the VA Rumford clinic 
on December 11, 2003, but observed that when the Veteran was 
next seen in January 2004, follow-up and surgery were 
appropriately arranged within one month of that date and 
within two months of initially noting the lesion, which he 
said was within an acceptable timeframe for a cutaneous 
lesion.  

The Board is left with the Veteran's assertions that VA 
failed to timely diagnose his squamous cell carcinoma of the 
right auricle causing delay in treatment and additional 
disability and his assertions that the mass on the right side 
of his face, which was detected in early August 2003, was the 
first manifestation of squamous cell carcinoma and should 
have been recognized as such by VA.  The record does not 
show, nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on these matters.  It is now well 
established that a lay person such as the Veteran is not 
competent to opine on medical matters such as diagnoses, 
etiology, or proper treatment of medical disorders, and his 
opinions on such matters are therefore entitled to no weight 
of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the diagnosis and treatment protocol of squamous cell 
carcinoma clearly require medical knowledge that the Veteran 
is not shown to have; thus the Veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
its presence or proper treatment.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for loss of the 
right auricle.  As explained above, the Veteran's belief that 
VA failed to timely diagnose and treat his squamous cell 
carcinoma of the right auricle cannot be accorded any 
probative weight.  Further, VA physicians who have reviewed 
the record have opined that VA's diagnosis and treatment of 
the Veteran's condition was timely and proper, and those 
opinions are uncontradicted by any other competent evidence 
of record.  Accordingly, and because there is no suggestion 
that VA treated the Veteran without his informed consent, the 
Board must conclude that the greater weight of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit-of the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
loss of the right auricle is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


